 In the MatterofCROWNPRODUCTSCOMPANYandUNITED RUBBERWORKERS OF AMERICA, CIOCase No.17-R-1067.Decided April 20,1945Kennedy, Holland, Delacy c Svoboda, by Mr. Ralph Svoboda,ofOmaha, Nebr., for the Company.Messrs. Frederick W. KnightandFrank Cronin,both of Omaha,Nebr., for the C. I. O.Messrs. Roy Zornand0. H. Stoughton,both of Omaha, Nebr., forthe A. F. L.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Rubber Workers of America,C. I. 0., herein called the C. I. 0., alleging that a question affectingcommerce had arisen concerning the representation of employees ofCrown Products Company,Ralston,Nebraska, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Margaret L. Fassig, Trial Examiner.Said hearing was held at Omaha, Nebraska, on March 9, 1945.TheCompany, the C. I. 0., and Federal Labor Union #23021 of theAmerican Federation of Labor, herein called the A. F. L., appeared,participated, and were afforded full opportunity to be heard, to ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.All parties wereafforded opportunity to file briefs with the Board.On April 3, 1945,the Company requested oral argument before the Board.This re-quest is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYCrown Products Company, a Nebraska corporation with its prin-cipal office and place of business located at Ralston, Nebraska, is en-61 N^L.R. B., No. 99.645 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaged in the manufacture of automobile motor rubber items,, and hoseand belts.During the last 6 months of the calendar year 1944, thevalue of the raw materials used by the Company in its operations was$119,708.31, more than 50 percent of which was received from outsidethe State of Nebraska.During the same period, the volume of theCompany's sales amounted to $227,072.76, a substantial portion ofwhich was shipped to points outside the State of Nebraska.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDUnited Rubber Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to member-ship employees of the Company.Federal Labor Union #23021 is a labor organization affiliated withtheAmerican Federation of Labor, admitting to membership em-ployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONBy letter dated January 22, 1945, the C. I. O. requested recognitionfrom the Company as the collective bargaining representative of cer-tain of its eihlployees.The Company replied to this request by letterdated February 1, 1945, in which it asserted, in effect, that its contractwith the A. F. L. barred such recognition.The record indicates that on or about March 1, 1942, the Companyand the A. F. L. executed a closed-shopagreementwhich provided thatitwas to take effect as of the first day of March 1942, and to continueuntilMarch 1, 1943, and from year to year thereafter unless eitherparty shall notify the other in writing not less than thirty days of anyexpiration of its desire to amend or cancel this agreement." This con-tract renewed itself in 1943 and in 1944.However, since the C. I. O.served notice of its claim upon the Company prior to the 1945 effectivedate of the contract's automatic renewalclause, we find that said con-tract doesnot constitute a bar to a current determination of repre-sentatives.'A statement of a Board Field Examiner, introduced into evidence atthe hearing, indicates that the C. I. O represents a substantial numberof employees in the unit hereinafter found appropriate.2IMatter of Swift & Company,59 N L R B 14178The Field Examiner reportedthat the C I 0submitted 26 membership applicationcards andthat therewere approximately 85 employees in the unit hereinafter found appro-priate.Contraryto the Company'sposition,this showing is substantial, particularly inview of the closed-shop provision of the collective bargaining agreement between theCompany and the A F. L. SeeMatter ofSuperior Coach Corporation,49 N. L. R. B 875.The A. F L relies upon its contract for the establishment of its interest in this proceeding. CROWN PRODUCTS COMPANY647We find that a question affecting commerce has,arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITSubstantially in accordance with the agreement of the parties, wefind that all production and maintenance workers of the Company, in-cluding watchmen, but excluding office and clerical workers, executives,superintendents, assistant superintendents, foremen, and all othersupervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Crown ProductsCompany, Ralston, Nebraska, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Seventeenth Region, acting in this matteras agent for the National Labor Relations Board, and subject toArticle III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excluding anywho have since quit or been discharged for cause and have not been 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDrehired or reinstated prior to the date of the election, to determinewhether they desire to be represented by United Rubber Workers ofAmerica, CIO, or by Federal Labor Union #23021 of the AmericanFederation of Labor, for the purposes of collective bargaining, or byneither.CHAIRMAN MILLIS took no part in the consideration of the aboveDecision and Direction of Election.